Citation Nr: 1022460	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran testified at a hearing before the undersigned in 
February 2010.  A transcript of the proceeding is of record. 

The issue has been recharacterized as indicated on the title 
page to comport with the medical evidence of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 RO determination denied entitlement to 
service connection for PTSD; the Veteran did not appeal the 
decision.

2.  Certain evidence received since the RO's March 2005 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
March 2005 determination, and the claim of service connection 
for an acquired psychiatric disorder, to include depression 
and PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has an acquired psychiatric 
disorder, to include depression and PTSD due to experiencing 
traumatic events while serving in Vietnam. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the Veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c) and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
March 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 2004, the Veteran filed a claim of entitlement to 
service connection for PTSD.  The evidence of record 
contained the Veteran's claim and service treatment records.  
Service treatment records do not show complaints of any 
psychiatric disabilities.  In the March 2005 decision, the RO 
denied entitlement to service connection for PTSD on the 
basis that there was no evidence that the Veteran engaged in 
combat or was diagnosed with PTSD.  The Veteran was informed 
of the decision but he did not file a timely notice of 
disagreement.  Therefore, the appeal became final.  38 
U.S.C.A. § 7105(c).  Accordingly, service connection for PTSD 
may be considered on the merits only if new and material 
evidence has been received since the time of the March 2005 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In March 2006, the Veteran filed a claim to reopen 
entitlement to service connection for PTSD.  In support of 
his claim, he submitted VA treatment records dated in 2006 
and 2007 containing a diagnosis of PTSD due to inservice 
traumatic events.

As the Veteran's claim was previously denied due to lack of a 
showing a current disability and supplying a verifiable 
stressor, the above evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  The 
claim of service connection for PTSD, therefore, is reopened.  
38 U.S.C.A. § 5108.




ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include depression and PTSD is reopened.  To 
this extent only, the appeal is granted.


REMAND

The Board is unsure whether all of the Veteran's mental 
health treatment records are of record.  The Veteran should 
be contacted and asked to list the facility(ies) he has 
received treatment and the date(s) of such treatment. 

Although the record contains a diagnosis of PTSD due to the 
Veteran's combat experiences in Vietnam, there are no service 
decorations or evidence in the record demonstrating that the 
Veteran is a combat Veteran, and further development on this 
issue is to be undertaken.

If the adjudicator concludes that the record establishes the 
existence of a stressor or stressors, the adjudicator should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
Veteran was exposed during service were of sufficient 
severity as to have resulted in PTSD.  In any event, an 
examination is needed to determine if the Veteran's current 
acquired psychiatric disorder is due to service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Request that the Veteran report where 
he has received psychiatric treatment and 
provide a waiver, then request records 
from those sources.

2.  Ask the Veteran to provide more 
specific information (dates/locations/unit 
assigned, names of service members injured 
and/or killed) regarding his claimed 
stressor events in service.

3.  If the Veteran provides sufficient 
detail, including a reasonable time 
interval, and the events pertain to 
incidents of the type which may have been 
reported in unit records, seek 
corroboration of the alleged stressors 
from the U. S. Army and Joint Services 
Records Research Center (JSRRC), as 
appropriate.  Send copies of personnel 
records that show the Veteran's service 
dates, duties, and units of assignment, 
etc.  If unable to locate any relevant 
records, inform the Veteran of the results 
of the requests.

4.  The Veteran should be provided an 
appropriate psychiatric examination.  The 
claims file and a copy of this remand 
should be reviewed by the examiner as part 
of the overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, to include 
psychological testing.  The report of 
examination should include a complete 
rationale for all opinions expressed.

a.  If, and only if, it is determined that 
a stressor has been verified, obtain and 
an opinion as to whether it is at least as 
likely as not that the Veteran has PTSD, 
and if so, whether this disorder is as 
likely as not related to the verified 
stressor(s).  

b.  Regardless of whether a stressor has 
been verified, obtain an opinion as to 
whether it is at least as likely as not 
that the Veteran has an acquired 
psychiatric disorder, including 
depression, due to service.  

5.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


